Citation Nr: 0415595	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-14 951	)	DATE
	)	
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-operative residuals of a left knee 
replacement.  

2.  Entitlement to a total compensation rating due to 
individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion







ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1964 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2001 and November 2002 rating decisions of the RO.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge.  He withdrew 
his hearing request in April 2004.  See 38 C.F.R. § 20.704(e) 
(2003).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  The veteran and 
his representative will be notified by VA if further action 
is required on his part.  



REMAND

The applicable law and regulations require that those 
claiming VA benefits be notified adequately of the provisions 
of VCAA.  In this case, the veteran was not apprised of the 
relevant VCAA provisions with respect to his claim of 
entitlement to TDIU benefits along with his and VA's 
respective responsibilities as to obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Board observes that in its April 2003 
Statement of the Case, the RO referred to the former version 
of 38 C.F.R. § 3.159.  The veteran must be advised of the 
current version of that regulation.  38 C.F.R. § 3.159 
(2003).  

Next, the veteran must be afforded a VA medical examination 
of the left knee.  The claims file must be made available to 
the examiner in conjunction with the examination.  

The examiner must list and describe all symptoms of left knee 
disability to include left knee range of motion and comment 
upon whether functional loss due to pain and weakness causes 
additional disability beyond that reflected on range of 
motion measurement.  

The examiner should also discuss findings with respect to 
weakened movement, excess fatigability and incoordination.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter outlining the provisions of VCAA 
as well as the veteran's and VA's 
respective responsibilities as to 
obtaining that evidence.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio, supra.  

2.  The veteran should be afforded a VA 
orthopedic examination for an assessment 
of the severity of his service-connected 
left knee disability.  All manifestations 
and symptoms must be reported in detail.  
With respect to left knee range of 
motion, the examiner should comment upon 
whether functional loss due to pain and 
weakness causes additional disability 
beyond that reflected on range of motion 
measurement.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims folder should 
be made available to the examiner for 
review before the examination, and the 
examiner should describe the records upon 
he or she relied.  A rationale for all 
conclusions must be provided.  

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2003).  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



